Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are currently pending and the claims as originally filed on 04/15/2021 are acknowledged.  
Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claim 5 is objected to a minor informality under 37 CFR 1.75. 
Specifically, claim 5 recites abbreviation “MCT” in line 2, but which should be spelled out. Appropriate correction is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 USC 101 because claim 20 directed to a “method for applying a skincare treatment” recite to contain different statutory class of subject matter, i.e., “method of preparing: steps of “dissolving the fullerene, dissolving the GHK peptide, and mixing the lipid solution”. That is, claim 20 mixes a method of preparation step in a method of treating type claim.  In this context, please see MPEP 2106 states: “The subject matter of the claim must be directed to one of the four subject matter categories.”  Therefore, claim 20 reciting mixing two statutory categories are not patentable subject matter.  

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In the instant case, claim 20 contains two statutory classes of subject matter, both a “method of preparation” and a “method of using the composition” in a single claim.  That is, claim 20 is directed to a method of use but further recites steps of dissolving and mixing which relate to a method of preparing the composition. Therefore, it is indefinite that claim 20 mixes method of preparation step in a method of treating type claim. 
For examination purpose, dependent claim 20 is seen as claim 18 because preparing steps are not considered for examination.  

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are rejected under 35 USC 103 as being obvious over Kepley et al. (US2011/0003773A1) in view of Patt (US2004/0198639A1) and Pleijsalon, “GHK peptide for hair loss”, retrieved from on-line website: https://pleijsalon.com/ghk-peptide-for-hair-loss/, published on June 30, 2020, pp. 1-3, and Mazed (US2017/0027301A1). Specifically, 
Claims 1-11, 13, 14 and 16-20 are rejected by Kepley in view of Patt and Pleijsalon. 
Claims 12 and 15 are rejected by Kepley in view of Patt/Pleijsalon and further in view of Mazed. 

Applicant claims including the below claims 1 and 18 filed on 04/15/2021:

    PNG
    media_image1.png
    105
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    177
    802
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Kepley discloses using fullerenes to enhance and stimulate hair growth (title) wherein the fullerene includes C60 (e.g., [0019], [0028] and [0040]); fullerenes-containing composition comprises diluents and excipients including solvents, solubilizers, buffers, etc. wherein the solubilizer includes fatty alcohols, fatty acids, glycerol, castor oil, natural oils, mineral oil, etc. and for example, suitable excipients for use with fullerene include water, saline, dextrose, glycerol and the like ([0090]) and the fullerenes are water soluble ([0026], [0041] and claim 30 of prior art) wherein the amount of solubilizer is used in an amount of about 1 to about 85% ([0093]); the concentration of fullerenes in the excipient ranges from about 0.001 to about 10%, such as from about 0.005 to about 5% ([0103]) which overlaps the instant range of 0.01 to 5%; the fullerene can be administered on an area of skin exhibiting or suspected of hair growth reduction or hair loss ([0025]) which may read on the claimed skin or scalp wherein the fullerene is used to treat androgenetic alopecia of hair loss ([0039] and claim 38 of prior art) and people who have inherited a tendency to baldness terminal hairs may gradually become thinner and shorter ([0087] and the Examples); and the fullerene can also be used to treat dermatological conditions such as acne, psoriasis, hair loss, sunburn, aging, or smoker’s face ([0023] (instant claims 1-7, 13, 14 & 16-20: Fullerene and its use). 
Patt teaches compositions comprising at least one peptide copper complex and at least one preservative for the hair growth ([0006] and [0011]) wherein the complex includes glycyl-l-histidyl-l-lysine (the Examples and claim 7 of prior art) and it is used in an amount of about 0.05 to about 2% which overlaps the instant range of 0.01 to 5%; the peptide copper complex is dissolved in water ([0032]-[0034] and claim 3 of prior art) (instant claims 1, 8-11, 13, 18 and 20: GHK and its use); the composition further comprises carrier or diluent including wax, fatty acid, organic base, etc. ([0041]-[0042]); and the composition is topically applied to skin ([0043]). 
Pleijsalon teaches GHK-peptide is effective to treat hair loss and enhance hair growth by blocking the dihydrotestosterone (DHT) found in our scalp, increasing hair follicle size to thick hair, stimulating blood flow to the scalp, prolonging the growth cycle of our hair. Further, GHK-peptide gives to the skin the following benefits: 
 – Tighten loose skin and reverse thinning of the aged skin – Repair protective skin barrier proteins,
– Improve skin firmness, elasticity, and clarity,
– Reduce fine lines, depth of wrinkles, and improve the structure of the aged skin
– Smooth rough skin,
– Reduce photodamage, mottled hyperpigmentation, skin spots, and lesions,
– Improve overall skin appearance,
– Stimulate wound healing,
– Protect skin cells from UV radiation,
– Reduce inflammation and free radical damage, and 
– Increase hair growth and thickness, enlarge hair follicle size (instant claims 1, 13, 18 and 20 – GHK-cooper and its use). 

Mazed teaches multifunctional personal care devices/apparatuses and compositions for hair or skin (title); the composition comprising bioactive compound of minoxidil ([0150]-[0158]), fullerene C60 ([0062]), fibroblast activator such as GHK-copper peptides ([0292]) for improving hair growth and skin rejuvenation and protection such as acne (e.g., abstract and [0047]-[0053],[0061] and [0084]); and the personal care device, detachable skin brush unit which reads on the claimed skin scrubber (instant claims 12 and 15).   
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of fullerene and GHK-Cu peptide of instant claims 6 and 11.
2. The difference between the instant application and Kepley is that Kepley does not expressly teach GHK or GHK-Cu peptide of instant claims 1, 8-11 and 13-20. The deficiencies are cured by Patt and Pleijsalon. 
3. The difference between the instant application and Kepley/Patt/Pleijsalon is that Kepley/Patt/ Pleijsalon does not expressly teach minoxidil of instant claim 12 and pretreating scalp with roller or skin scrubber of instant claim 15. The deficiencies are cured by Mazed. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add overlapping amount of GHK-Cu peptide as taught by Patt/Pleijsalon to the composition containing fullerene of Kepley for the treatments of hair loss and skin condition such as acne, resulting in additive effects for those treatments. That is, it would have been prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079--80, 440 F.2d 442,445 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77 (1960). As explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846 (CCPA 1980). 
3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add minoxidil as taught by Mazed to the composition containing GHK-Cu peptide of Patt/Pleijsalon and fullerene of Kepley for the treatment of hair loss, obtaining additive effects for hair growth, and It would have been prima facie obvious to pretreat the hair skin or sculp with scrubber brush in order to stimulate hair follicles and hair growth. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613